         Case 4:05-cv-01847 Document 307 Filed on 05/18/20 in TXSD Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS,
                                   HOUSTON DIVISION

    GERALD ELDRIDGE                                   §
                                                      §
                          Petitioner,                 §
                                                      §
    v.                                                §      CIVIL ACTION NO. H-05-1847
                                                      §             (Capital Case)
    LORIE DAVIS, Director                             §
    Texas Department of Criminal Justice,             §
    Institutional Division                            §
                                                      §
                          Respondent.                 §

                    PETITIONER’S UNOPPOSED MOTION
              TO SUBSTITUTE COUNSEL CALLIE HELLER WITH
    THE FEDERAL PUBLIC DEFENDER FOR THE NORTHERN DISTRICT OF TEXAS

          Petitioner, Gerald C. Eldridge, by undersigned counsel, respectfully requests that the Court

grant his motion to substitute present counsel Callie Heller with the Capital Habeas Unit of the

Office of the Federal Public Defender for the Northern District of Texas (“FDO”).1 This Motion

is submitted by undersigned counsel Lee Kovarsky, who the Fifth Circuit appointed to replace

Gregory Wiercioch as counsel for Mr. Eldridge.2 (Currently, Wiercioch remains listed as counsel

of record in this Court.)

          Mr. Eldridge, who is under a sentence of death, first filed his habeas petition on May 23,

2005. ECF 1. He filed an amended petition on May 26, 2006. ECF 11. On November 16, 2009, in




1
  This Court’s docket also lists Lee Wilson as appointed counsel under 18 U.S.C. § 3599. The Fifth
Circuit, however, ordered that Wilson be replaced by Callie Heller. Order, Eldridge v. Davis, No.
13-70023 (5th Cir. Nov. 23, 2016) (attached as Exhibit B). The Fifth Circuit appointment
effectuates appointment in this Court. See Wilkins v. Davis, 832 F.3d 547, 557 (5th Cir. 2016). As
a result, this substitution motion is styled as one to substitute for Attorney Heller rather than for
Attorney Wilson.
2
  In a contemporaneously filed Motion to Update the Docket to Reflect Substitution, Mr. Eldridge
asks that this Court order the notation of the change based on the Fifth Circuit’s prior order.
     Case 4:05-cv-01847 Document 307 Filed on 05/18/20 in TXSD Page 2 of 6




conjunction with a subsequent motion to stay his execution, Mr. Eldridge moved, under § 3599,

that Lee Wilson be appointed in this matter. ECF 80. When it issued a stay the next day, this Court

granted the § 3599 motion, appointing Attorney Wilson. ECF 84. On April 28, 2011, this Court

granted a motion requesting that Gregory Wiercioch also be appointed under § 3599, and that the

appointment be retroactive to November 24, 2009. ECF 149.

       This Court eventually had a hearing in which it entertained Mr. Eldridge’s claim that, under

Ford v. Wainwright, 477 U.S. 399 (2020), he was ineligible for execution because he was not

competent. It ultimately denied Ford relief on January 31, 2013. ECF 282. It also denied a

certificate of appealability in the same order. ECF 282. Mr. Eldridge filed a timely notice of appeal

on July 24, 2013. ECF 293.

       On the same day that the Fifth Circuit docketed the appeal, it appointed Attorneys Wilson

and Wiercioch as appellate counsel under § 3599. Two months later, the appeals court ordered that

Attorney Kovarsky substitute for Attorney Wiercioch, who could no longer serve as a § 3599

appointee because he had taken a position as a clinical professor at the University of Wisconsin.

Order, Eldridge v. Stephens, No. 13-70023 (5th Cir. Sept. 9, 2013) (attached as Exhibit A). That

appointment is effective in this Court as well, which is why Mr. Eldridge contemporaneously filed

the Motion to Update the Docket To Reflect the Substitution of Lee Kovarsky for Greg Wiercioch,

rather than an original motion to substitute. See Wilkins v. Davis, 832 F.3d 547, 557 (5th Cir. 2016)

(agreeing that once appeals court appoints counsel under § 3599, that lawyer is “authorized—and,

indeed, obligated—to continue representing him in subsequent federal and state proceedings until

relieved by court order”). Attorney Kovarsky served as lead counsel in the Fifth Circuit and

Supreme Court proceedings and continues to represent Mr. Eldridge.
     Case 4:05-cv-01847 Document 307 Filed on 05/18/20 in TXSD Page 3 of 6




       After Fifth Circuit proceedings concluded, but before Mr. Eldridge sought certiorari from

the Supreme Court, Attorney Wilson had to withdraw. On November 23, 2016, Mr. Eldridge

moved that Attorney Heller substitute for Attorney Wilson. Order, Eldridge v. Davis, No. 13-

70023 (5th Cir. Nov. 23, 2016) (attached as Exhibit B). The Fifth Circuit ordered substitution that

same day. Attorney Kovarsky directly supervised Attorney Heller, first at Texas Defender Service,

then Phillips Black, Inc. (“Phillips Black”). Attorney Heller has since left Phillips Black to accept

a position as a staff attorney at the American Bar Association Death Penalty Representation Project

in Washington, D.C, where she is presently employed. In this role, she is prohibited from providing

direct representation to clients or practicing law outside of the organization. She is therefore unable

to continue serving as co-counsel for Mr. Eldridge.

       Mr. Eldridge continues to require two counsel to partner in his representation. The Guide

to Judiciary Policy states that, “[d]ue to the complex, demanding, and protracted nature of death

penalty proceedings, judicial officers should consider appointing at least two attorneys.” Guide to

Judiciary Policy, Guidelines for Administering the CJA and Related Statutes, Vol. 7A § 620.10.20;

18 U.S.C. § 3599(a)(2). Moreover, “each attorney so appointed” shall continue his representation

“throughout every subsequent stage of judicial proceedings,” unless and until the attorney is

replaced by similarly qualified counsel. 18 U.S.C. § 3599(e).

       Undersigned counsel has confirmed with Jeremy Schepers, the supervising attorney of the

Capital Habeas Unit at the FDO, that its attorneys are able and willing to assist as co-counsel for

Mr. Eldridge. Attorney Schepers and other attorneys at the FDO intend to fulfill Mr. Eldridge’s

rights continuous representation rights throughout all available remaining postconviction process

as co-counsel with Attorney Kovarsky. See Harbison v. Bell, 556 U.S. 180, 186-87 (2009) (holding

that § 3599(e) affords a right to federally appointed counsel to represent a death-sentenced prisoner
     Case 4:05-cv-01847 Document 307 Filed on 05/18/20 in TXSD Page 4 of 6




in state clemency proceedings); Battaglia v. Stephens, 824 F.3d 470, 474 (5th Cir. 2016)

(interpreting Harbison to reach state competency proceedings). Furthermore, because the FDO is

independently funded, it will not seek funding for FDO attorney time, other FDO personnel time,

or for any expert or investigatory expenses. The contact information for the FDO is:

       Jason D. Hawkins
       Federal Public Defender
       Northern District of Texas
       525 Griffin Street, Suite 629
       Dallas, Texas 75202
       214.767.2746
       214.767.2886 fax
       Jason_Hawkins@fd.org

       And:

       Jeremy Schepers
       Supervisor, Capital Habeas Unit
       Northern District of Texas
       525 Griffin Street, Suite 629
       Dallas, Texas 75202
       214.767.2746
       214.767.2886 fax
       Jeremy_Schepers@fd.org

       FOR THESE REASONS, Mr. Eldridge respectfully requests that the Court order that the

FDO substitute for Attorney Heller as co-counsel with Attorney Kovarsky in this matter, and

relieve Heller of any further responsibilities under § 3599.

                                                      Respectfully submitted,

                                                      /s/ Lee B. Kovarsky
                                                      LEE B. KOVARSKY
                                                      Phillips Black, Inc.
                                                      Texas Bar No. 24053310
                                                      500 West Baltimore, Room 436
                                                      Baltimore, Maryland 21201
                                                      434-466-8257
                                                      l.kovarsky@phillipsblack.org
     Case 4:05-cv-01847 Document 307 Filed on 05/18/20 in TXSD Page 5 of 6




                                 CERTIFICATE OF CONFERENCE

       I certify that on May 18, 2020, I conferred with counsel for Respondent, the Attorney

General’s Office, concerning this motion. Counsel stated that he does not oppose the Court

granting the requested relief.

                                                    /s/ Lee B. Kovarsky
                                                    LEE B. KOVARSKY
                                                    Phillips Black, Inc.
                                                    Texas Bar No. 24053310
                                                    500 West Baltimore, Room 436
                                                    Baltimore, Maryland 21201
                                                    434-466-8257
                                                    l.kovarsky@phillipsblack.org

                                   CERTIFICATE OF SERVICE

       I hereby certify that on May 18, 2020, a true and correct copy of the foregoing Notice has

been served by CM/ECF upon counsel for Respondent:

                                                    Fredericka Sargent
                                                    Office of the Attorney General
                                                    300 W 15th St
                                                    8th Floor
                                                    Austin, TX 78701
                                                    512-936-1400
                                                    Fax: 512-320-8132
                                                    Email: fredericka.sargent@oag.texas.gov

       Out of an abundance of caution, and because the Director’s designated recipient of service

might have changed from what is currently reflected on the docket, a true and correct copy of the

foregoing Notice has also been served via email on the supervisor of the Capital Post-Conviction

Litigation at the Attorney General’s Office:

                                                    Edward Marshall
                                                    Chief, Criminal Appeals Division
                                                    Office of the Attorney General
                                                    P.O. Box 12548, Capitol Station
                                                    Austin, Texas 78711-2548
                                                    Edward.Marshall@oag.texas.gov
      Case 4:05-cv-01847 Document 307 Filed on 05/18/20 in TXSD Page 6 of 6




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS,
                                 HOUSTON DIVISION

 GERALD ELDRIDGE                                 §
                                                 §
                        Petitioner,              §
                                                 §
 v.                                              §      CIVIL ACTION NO. 4:05-CV-1847
                                                 §              (Capital Case)
 LORIE DAVIS, Director                           §
 Texas Department of Criminal Justice,           §
 Institutional Division                          §
                                                 §
                        Respondent.              §

                                             ORDER

       This Court has before it Petitioner’s Motion, under 18 U.S.C. § 3599(e), to Substitute

Counsel Callie Heller with the Federal Public Defender for the Northern District of Texas. Because

the Fifth Circuit had ordered Attorney Heller to substitute for Attorney Lee Wilson, and because

that substitution had not been in this Court, this Court’s docket currently lists Attorney Wilson as

a § 3599 appointee. In order to effectuate the relief ordered in this motion—the substitution of the

FDO for Attorney Heller—Attorney Wilson is to be delisted as counsel of record and the FDO is

to be appointed in his place.

       IT IS SO ORDERED.

       Signed this ____ day of ___________________, 2020.



                                                     ________________________________
                                                     HON. LEE ROSENTHAL
                                                     UNITED STATES DISTRICT JUDGE
